Title: To James Madison from Willink and Van Staphorst, 19 December 1804 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


19 December 1804, Amsterdam. “We have the honor to inform You that His Excellency, General John Armstrong Minister Plenipotentiary of the Unites States at Paris has transmitted us Your esteemed favor 23 July authorising him to draw on us for his Salary at the rate of $9000. pr annum, for the salary of his secretary at the rate of $1350.—pr annum, for his contingent Expences the Sums necessary to reimburse the Consular expenditures, $6000.—on account of his unfit and a quarter’s Salary for his return on the termination of his mission; all which we Shall duly attend to.
“Mr. Armstrong informed us at Same time that he was authorised to draw upon us for the expences incident to the treaty and Conventions with the French republic; for which purpose we received in the month of May last a remittance from the Secretary of the Treasury to amount of f46.388.17 to be hold under Your direction, which not having come to hand we declined to hold that Sum at the disposal of the Commissioners at Paris, who applied for the payment of their Salary, but Shall now accept Mr. Armstrong’s drafts on the acct. afore Said.”
